Title: To John Adams from John Jay, 27 February 1821
From: Jay, John
To: Adams, John


				
					Dear Sir
					Bedford—West Chester County—New York—27th. Feby. 1821—
				
				On the 20th. Inst’ I recieved, and for the first Time saw, the fifth volume of Franklin’s works, published at Philadelphia. I was surprized to find in the 293d. page, a note of the Editor (Mr. William Temple Franklin) which contains a Paragraph in the following words—vizt.—“Mr. Adams and Mr. Jay had previously arrived, and in Time to share in the arduous and momentuous duties of the Mission. Each continued a journal down to the Establishment of the Peace of 1783.—as the Journals of these respectable citizens do not properly belong to the works of Dr. Franklin, however closely interwoven with the history of the Sage, and the great Events in which they were concerned, they are omitted here—but are both in the Possession of the Editor; and will at a Day not very remote, be offered, along with other important historical matter, to the Public.”what it is that Mr. Franklin calls your Journal, or what it is that he calls my Journal, I do not know. No Person ever had any Thing of that description from me. I suspect that he confers that appellation on your official Letter, and on my official Letter to Congress, respecting the negociation—That those original Letters are in his Possession, I cannot suppose—That he may have procured copies of them, is less questionable. Whatever the Papers which he calls our Journals may be, it seems they are to be published at a Day not very remote. That Day may not arrive until after our Departure from this world. We shall not then be in capacity to correct errors or misconceptions. I think I ought to apprize you of the Paragraph in question, and submit to your Consideration what should be our conduct respecting it. Before I come to any conclusion on this head, I wish to be favored with your advice and opinion; and shall accordingly wait for your answer.I am feeble and confined to the House—of your Health I have had favorable accounts—Such accounts give pleasure to / your old Friend
				
					John Jay
				
					
				
			